Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Newly amended claim 8 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: in reply to a 112 first paragraph rejection, claim 8 as amended and is now directed to the first embodiment, Figs. 1-5.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Additionally, in an effort to expedite prosecution, claim 8 as amended appears would still include new matter.  Applicant’s remarks rely on the figures to show the cap ledge 58 will contact the outwardly extending portion of the base.  However, the figures do not show this.  If applicant chooses to pursue this limitation there will need to be additional support.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chaivre (US 3,561,820).  Chaivre discloses a hardware component comprising: a base portion (40) including: a cylindrical member (pointed to at 40) with outer surface having a hex profile (Figs. 2 and 2a) and an aperture (48) at a second end, a flat disc-shaped base plate (54) extending both radially inwardly and outwardly of the cylindrical member (see Fig. 1a) with a flat surface facing the second end and an opening (at 55) inward of the cylindrical member concentric with the aperture; a mounting member (26) having an enlarged head within the cylindrical member and a shaft (34) through the opening the disc-shaped base plate; a cap portion (58) is shown with a flat outer surface, a flat base surface and an outer surface extending therebetween; and wherein the cap is received in the aperture to cover and conceal the enlarged head.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffia (US 4,540,322) in view of Gibbens (US 3,191,486).  Coffia discloses a hardware component (9) imitating a nut/bolt/washer comprising: a disk-shaped base plate and a cylindrical member (pointed to below) including an outer surface having a shape of a hex nut (see Figs. 1 and 2) and the base plate reads as having the shape of “imitating a washer” since the imitating a washer shape is undefined and washers can have any shape.  The base plate having a first opening with a smaller diameter than a second .

    PNG
    media_image1.png
    348
    723
    media_image1.png
    Greyscale


Coffia does not disclose the disc-shaped member extending radially outwardly of the cylindrical member.  Gibbens discloses a hardware member including a base portion (86 in Fig. 9 for example) similar to Coffia for providing a frangible connection but, in Gibbens the base portion includes a disc-shaped base plate (84) extending from a hex shaped outer periphery (94) in order to support a wrench in engagement with the hex shape.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the base member in Coffia with an outward extending disc-shaped base plate as disclosed in Gibbens for the same reason to support a wrench.

Claims 7, 11-12, 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coffia in view of Gibbens as applied above, and further in view of Katayama (US 4,261,666).  Modified Coffia discloses the hardware component to further include a mounting device comprising a shaft (3) extending from and enlarged head (5) wherein the shaft is received in the first opening of the disc-shaped base plate and the enlarged head it received in the second opening of the cylindrical .  


Allowable Subject Matter
Claims 2-6 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks
Applicant’s remarks are mostly moot in light of the new grounds of rejection and indication of allowable subject matter.

Except, applicant argues it would not have been obvious to modify Coffia to include an inwardly and outwardly extending disc-shaped base plate.  The examiner disagrees as evident by the above rejections.  Gibbens discloses the outwardly extending disc-shaped base plate lacking in Coffia.  And the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goto (US 2009/0108149) is cited to teach a hardware cap with an inwardly and outwardly extending disc-shaped base plate (12).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677